Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00723-CV

                              Jad P. HARPER and Juan Carlos Garcia,
                                          Appellants

                                                 v.

 FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY and Aslam S. Gilani,
                           Appellees

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 11-07-26624-MCV
                           Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 16, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellants. See TEX. R. APP. P. 42.1(d) (absent

agreement of parties, costs are taxed against appellant).


                                                  PER CURIAM